DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganni (US 7,409,834) in view of Nemesh (US 2014/0096549) in view of Hood (US 4,346,563) and further in view of Alamir et al. (US 2013/0139525).
In regard to claims 1 and 2, fig. 1 of Ganni teaches a device for refrigeration and/or liquefaction of a working gas containing helium or consisting of pure helium (col. 1, lines 53-57), the device comprising a working circuit in form of a loop for the working gas (see fig. 1: wherein the working gas withdrawn from compressor 12, 14 passes through plurality of HX cool a SUBATM loads and return back to the compressors making the working circuit-flow line 30-34) and comprising, in series:
-    a working gas compression station equipped with at least one compressor [12, 14] (See fig. 1; col. 2, lines 35-45);
-    a cold box (see fig. 1) comprising a plurality of heat exchangers (see at least HX-1 to HX-13) for cooling the working gas and at least one expander (T3 through T4) for expanding the working gas, wherein the plurality of heat exchangers comprises a plurality of first heat exchanger (see for example HX-1, 20/HX-1B, HX-2) arranged in series, a second heat exchanger (e.g., 20/HX-1B), and a third heat exchanger (e.g., HX-2/ HX-3) (see fig. 1);
-    an end-use heat exchanger (consumer load sub-cooler 24) for exchange of heat between the cooled working gas and a user wherein the user is components of (32-SUBATM LOADS) (See col. 4, lines 43-64; fig. 1);
-    at least one return pipe (34/38A) returning to the working gas compression station the working gas that has passed through the plurality of first heat exchangers (HX-1 to HX-13) and warmed by the working gas compression station (See fig. 1; col. 3, line 63 to col. 4, line 16), an upstream-most one (HX-1) of the plurality of first heat exchangers (HX-1, HX-1B, HX-2) being arranged at the exit (via flow line 30) from the working gas compression station (at the exit of compressor 14) (See fig. 1), and the device further comprising:

-    the second (20/HX-1B) and third heat exchangers (HX-2) are connected in series to the working circuit downstream of said upstream-most one of the of first heat exchanger (HX-1) so that the working gas cooled in the upstream-most of the of first heat exchanger can be admitted to the second (20/HX-1B) and to the third heat exchanger (HX-2) (See fig. 1),
-    the at least one volume of liquefied auxiliary gas (LN2) comprises at least a first volume of liquefied auxiliary gas (liquid nitrogen bath inside 20/HX-1B), and the second heat exchanger (20/HX-1B) is immersed in the first volume of liquefied auxiliary gas (20/HX-1B is in a nitrogen liquid bath, see fig. 1).
Ganni teaches connecting the second and third heat exchangers in series, but fail to teach connecting the second and third heat exchangers both in series and parallel and to selectively admit the working gas into the second and/or to the third heat exchangers. 
However, fig. 1 of Nemesh teaches a heat exchange system that comprises at least two heat exchangers located inside the HVAC module where they may be configured to selectively operate in parallel and/or in series. Nemesh teaches heat exchangers 105 and 106 that are configured to operate in parallel such that they will receive refrigerant at substantially the same pressure and temperature.  In addition, Nemesh further teaches the inside heat exchangers 105 and 106 may be interconnected by an interconnection line 112, which allow them to operate in series. The refrigerant fluid can be selectively operated as desired using valves 109, 110 (See fig. 
Ganni teaches an upstream-most one (HX-1) of the plurality of first heat exchangers being arranged at the exit from the working gas compression station, but does not explicitly teach the heat exchanger being of an aluminum plate and fin type, and the second heat exchanger being of a welded plate or welded tube(s) type.
Ganni teaches the device as disclosed above, but does not teach the first heat exchanger being of the aluminum plate and fin type, the second heat exchanger being of the welded plate or welded tube(s) type. However, using aluminum plate and fin type and/or welded plate or welded tube(s) type heat exchangers are well known in the art, as taught by Hood, wherein Hood teaches a helium refrigeration process and apparatus that uses heat exchangers 18, 20 and 22 which are aluminum plate and fin type or the coil type (col. 2, line 68 to col. 3, line 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the heat exchangers of Ganni with employ a plate and fin type heat exchangers as taught by Hood for the purpose of providing heat exchange by means of a relatively compact and readily available heat exchanger because it fits in less space, high specific heat exchange surface, 
Official Notice is taken that welding is a conventional or well-known feature or method for attaching members to one another. Therefore, it would have been obvious to a person having ordinary skill in the art to attach the plates of the modified second heat exchanger of Ganni to one another by welding in order to ensure a secure and permanent structure.
Ganni teaches the end user as being -SUBATM LOADS, but does not teach a Tokamak as the end user being cooled. However, using helium refrigerator to cool a superconducting cables or components of a plasma generation device like Tokamak is well known in the art, as taught by Alamir, wherein Alamir teaches a cryogenic refrigerator 1 comprises a compressor 10 allowing a helium gas, at room temperature (300 K) to be compressed and cooled in a successive number of heat exchangers 20, 21, 22, 23, 24 that are placed in upstream of a phase separator 40 comprising a bath of liquid helium. The bath 41 of liquid helium then allows cooling power to be delivered in order to keep the electromagnets of the plant employing strong magnetic fields, for example a tokamak (see ¶ 0011-0012, 0020). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to use the refrigeration device of Ganni to cool a superconducting cables or components of a plasma generation device like Tokamak based on the teaching of Alamir for the same predictable results of cooling the Tokamak device to the desired temperature.

In regard to claim 2, see the rejection of claim 1 above. 

In regard to claim 7, Ganni teaches a method of cooling a user using a device for refrigeration and/or liquefaction of a working gas as claimed in claim 1, wherein the user (32-SUBATM LOADS) is cooled via the end use heat exchanger [(consumer load sub-cooler 24] (See fig. 1; col. 4, lines 43-64).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganni, Nemesh, Hood and Alamir as applied to claim 1 above, and further in view of Wagner an NPL “Solutions For Liquid Nitrogen Pre-Cooling in Helium Refrigeration Cycles” hereinafter “Wagner”.
In regard to claim 3, Ganni teaches the device of claim 1, but does not teach the working circuit comprises a bypass leg selectively bypassing the third heat exchanger allowing the working gas from said upstream-most one of the plurality of first heat exchangers being arranged at the exit of the compression station and/or from the second heat exchanger to selectively avoid the third heat exchanger in the working circuit.
However, Wagner teaches a system for pre-cooling of Helium by means liquid nitrogen, wherein the pre-cooling comprises multiple pre-cooling heat exchangers wherein a working circuit comprises a bypass leg selectively bypassing a heat exchanger allowing the working gas from an upstream-most one of the plurality of heat exchangers to selectively avoid the heat exchanger in the working circuit (See Wagner, page 3; see the annotated figure below). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the working circuit of Ganni by implementing a bypass leg to selectively bypassing the third heat exchanger based on the teaching of Wagner since it has been shown that combining prior art elements to yield predictable results is obvious 

    PNG
    media_image1.png
    583
    590
    media_image1.png
    Greyscale

In regard to claim 4, Ganni teaches the device of claim 1, wherein Ganni teaches the third exchanger (HX-2) is adapted and configured to effect selective exchange of heat between the working gas (30) and the return working fluid (34) (see fig. 1), but does not explicitly teach the third exchanger is adapted and configured to effect selective exchange of heat between the working gas and the at least one volume of liquefied auxiliary gas, the device comprising a selective feed pipe connecting the at least one volume of liquefied auxiliary gas to the third heat exchanger in order to transfer heat between the at least one volume of liquefied auxiliary gas and the working gas in the third heat exchanger.
However, Wagner teaches a system for pre-cooling of Helium by means liquid nitrogen, wherein the pre-cooling comprises multiple pre-cooling heat exchangers that comprises a first, second and third heat exchangers, wherein the third exchanger is adapted and configured to .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganni, Nemesh, Hood and Alamir as applied to claim 1 above, and further in view of Smith (US 4,530,744).
In regard to claim 5, Ganni teaches the device of claim 1, wherein Ganni teaches the at least one volume of liquefied auxiliary gas (LN2) comprises the first volume of liquefied auxiliary gas used to cool the second heat exchanger 20/HX-1B and another volume (see GN2 passes through HX-1) used to cool the first heat exchanger (HX-1), but does not teach the at least one volume of liquefied auxiliary gas comprises a second volume of liquefied auxiliary gas, the 
However, Smith teaches a method and apparatus for producing a liquid hydrogen, wherein the working gas is cooled using liquid nitrogen, wherein the method comprises at least one volume of liquefied auxiliary gas (liquid nitrogen) comprises a first volume of liquefied auxiliary gas (liquid nitrogen via 210) and a second volume of liquefied auxiliary gas (liquid nitrogen via 206), the second volume of liquefied auxiliary gas is selectively fed with liquefied auxiliary gas from a liquefied auxiliary gas source (liquid nitrogen tank 205), and a third heat exchanger is immersed in said second volume of liquefied auxiliary gas (see the HX in the nitrogen bath 302) in order to allow an exchange of heat between a working gas (319) and the liquefied auxiliary gas of the second volume (see fig. 2(Vi). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the at least one volume of liquefied auxiliary gas of Ganni with at least one volume of liquefied auxiliary gas comprises first and a second volume of liquefied auxiliary gases based on the teaching of Smith since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a liquefied auxiliary gas source that provides at least one volume of liquefied auxiliary gas comprises a second volume of liquefied auxiliary gas that provides cooling to the third heat exchanger would allow the system of Ganni to provide a selective liquid nitrogen cooling bath to the third heat exchanger and assist the overall cooling process of the system.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganni, Nemesh, Hood and Alamir as applied to claim 1 above, and further in view of Billiot (US 5,095,709).
In regard to claim 6, Ganni teaches a method of cooling a user using the device of claim 1, the method comprising a step of pre-cooling the user from an initial temperature of between 250K and 400K through heat exchange (the precooling has a room temperature which is ≈ 300K, see also Alamir ¶ 0011), via the end-use heat exchanger (consumer load sub-cooler 24), between the user (32, as modified) and the working gas that has been cooled by the plurality of heat exchangers (see Ganni fig. 1 and the rejection of claim 1 above), wherein: the working gas leaving the working gas compression station (12, 14) is cooled by exchange of heat in said upstream-most one of the plurality of first heat exchangers (HX-1), then is subdivided into first and second streams  the first stream is cooled in the second heat exchanger and then in the third heat exchanger, the second stream is cooled directly in the third heat exchanger (as modified above in claim 1 in view of Nemesh), but does not teach an amount of liquefied auxiliary gas that has been vaporized in the at least one volume of liquefied auxiliary gas is discharged without giving cooling to the upstream-most one of the plurality of first heat exchangers.
However bypass line to selectively bypass a heat exchange fluid from a heat exchanger is well known in the art as taught by Billiot, wherein Billiot discloses a liquid nitrogen to gas system wherein a manual valve 36 is provided in parallel with the heat exchanger 34 to allow a small flow of nitrogen to bypass around the heat exchanger 34 (col. 2, line 50-56; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Ganni by implementing a bypass line in the discharge pipe to selectively bypass the first heat exchanger based on the teaching of Billiot since it has been .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant's arguments (Remarks 6) that Examiner relies upon Ganni as disclosing the claimed second heat exchanger immersed in the first volume of liquefied auxiliary gas. To the extent that Ganni comes close to disclosing this limitation, it states: “Warm end pre-cooler 18 comprises a plurality of expansion stages, shown as T1 through T2 in FIG. 1, and may incorporate a liquid nitrogen (LN2) pre-cooler 22.” Ganni says nothing more about pre-cooler 22. Notably, Ganni does not describe that there is a heat exchanger immersed in a bath of liquid nitrogen. Thus, the rejection should be withdrawn for this reason alone.
In response, examiner respectfully disagree. As clearly shown in the annotated figure (fig. 1) below, Ganni discloses the second heat exchanger immersed in the first volume of liquefied auxiliary gas (LN2). Therefore, the argument is not persuasive.

    PNG
    media_image2.png
    335
    515
    media_image2.png
    Greyscale


Applicant's arguments (Remarks 7) that the Examiner recognize that Ganni fails to disclose a second heat exchanger and a third heat exchanger in both series and in parallel. To remedy this, the Examine relies upon the teachings of Nemesh. Nemesh discloses two heating modes, a heating based dehumidification mode and a mild heating mode. Applicant acknowledges that the inside heat exchangers 105, 106 are used in series in the heating dehumidification mode, whereas in mild heating mode, the flow of refrigerant is allowed only through inside heat exchanger 106 and prevented from flowing through inside heat exchanger 105. However, this is of course a teaching on the use of the device for heating, not cooling.
In response to applicant's argument that Nemesh teaching is on the use of the device for heating, not cooling, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the primary reference Ganni teaches configuring the second heat exchanger and a third heat exchanger in series and the heat exchangers are used for the purpose of cooling the working gas, except that the heat exchangers 
Applicant's arguments (Remarks 7) that Nemesh only discloses one cooling mode: mild cooling. In the mild cooling mode, the second isolation valve 111 is in a fully closed mode and thus directs the flow refrigerant to the first inside heat exchanger 105 only and prevents the refrigerant from flowing to the second inside heat exchanger 106. Thus, to the extent that one of ordinary skill in the art would have considered the teachings of Nemesh to be relevant to improvements of the cooling device of Ganni, they would have only considered the Nemesh teachings on operation of the Nemesh in mild cooling mode. This particular arrangement of Nemesh (in mild cooling mode) is duplicative of what the Examiner considers to be the in-series arrangement of second and third heat exchangers in Ganni. Thus, one of ordinary skill in the art would not find the teachings of Nemesh relevant in such a situation because Nemesh would not have taught an arrangement of cooling heat exchangers that posed anything different from what Ganni already disclosed.
In response, examiner strongly disagree. In this case by applying the teaching of Nemesh, which is by parallel/series configuration of the heat exchangers, it would have been obvious to one of ordinary skill in the art, to provide an improvement to the cooling device of Ganni because by providing a selective control of series or parallel configuration to the heat exchangers it would allow the system of Ganni in order to selectively admit the working gas to any one of the heat exchangers and selectively cool the working fluid depending on the amount of cooling required. Therefore, the argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763